[DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                 FOR THE ELEVENTH CIRCUIT            FILED
                   ________________________ U.S. COURT OF APPEALS
                                                    ELEVENTH CIRCUIT
                         No. 06-15452                  JULY 24, 2007
                     Non-Argument Calendar           THOMAS K. KAHN
                   ________________________               CLERK


               D. C. Docket No. 06-00915-CV-TWT-1

MAHMOOD I. ALYSHAH,

                                           Plaintiff-Appellant,

                             versus

THE UNITED STATES OF AMERICA,
THE U.S. DEPARTMENT OF JUSTICE,
ALBERTO GONZALES, The United
States Attorney General,
THE DEPARTMENT OF HOMELAND SECURITY,
THE EXECUTIVE OFFICE OF IMMIGRATION REVIEW,

                                           Defendants-Appellees.

                   ________________________

                         No. 06-15512
                     Non-Argument Calendar
                   ________________________

               D. C. Docket No. 06-00946-CV-TWT-1

MAHMOOD I. ALYSHAH,

                                           Plaintiff-Appellant,
                                      versus

STATE BAR OF GEORGIA FOUNDATION, INC.,
a Private Organization
d.b.a. State Bar of Georgia,

                                                     Defendant-Appellee.

                          ________________________

                  Appeals from the United States District Court
                      for the Northern District of Georgia
                        _________________________

                                 (July 24, 2007)

Before BIRCH, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

      We sua sponte consolidate the above-captioned appeals brought by pro

se litigant Mahmood I. Alyshah from the district court’s final judgments in two of

his many lawsuits arising out of the State Bar of Georgia’s (“Georgia Bar”) efforts

to prevent him from engaging in the unauthorized practice of law. These efforts

culminated in the Georgia Bar’s filing of a complaint, in the Superior Court of

DeKalb County, for injunctive relief against “Alyshah Immigration,” of which

Alyshah is the President. The action before the Superior Court was resolved with a

Consent Order, signed by each party’s counsel and by Judge Linda Warren Hunter,

stating: “IT IS HEREBY ORDERED, ADJUDGED & DECREED that Alyshah



                                        2
Immigration Agency, Inc., and its officers, directors, employees and agents is

permanently forbidden, restrained, and enjoined from engaging in the practice of

law in the State of Georgia.” Alyshah then proceeded to file a number of federal

complaints, which the district court estimated to be six as of the date of its orders

in the instant cases, including the two that are the subject of the instant appeal,

challenging, in essence, the validity and constitutionality of the Consent Order and

related Contempt Order.

      In Case Number 05-15512, Alyshah appeals from the district court’s

dismissal of his 42 U.S.C. § 1983 civil rights claim and related state-law claims, all

filed against the Georgia Bar and seeking a declaration that the Georgia Bar

violated his constitutional rights, $420,000,000.00 in various damages, and

attorneys’ fees.   In Case Number 05-15452, Alyshah appeals from the district

court’s dismissal of his 42 U.S.C. § 1983 civil rights claim and related state-law

claims, all filed against the United States of America, the U.S. Department of

Justice, the Attorney General of the United States, the Department of Homeland

Security, and the Executive Office of Immigration Review, challenging the

constitutionality of 8 C.F.R. § 292 and seeking a declaration that the United States

violated his constitutional rights.

      In both of the underlying actions, the district court concluded, in light of the



                                          3
Consent Order and a related Contempt Order, also issued by the Superior Court of

DeKalb County, that Alyshah’s federal claims were barred by the Rooker-Feldman

doctrine1 which “provides that federal courts, other than the United States Supreme

Court, have no authority to review the final judgments of state courts.”                       See

Goodman ex rel. Goodman v. Sipos, 259 F.3d 1327, 1332 (11th Cir. 2001)

(internal quotations omitted). The district court then went on to reach the merits of

Alyshah’s other claims, which were based on state law, and concluded that they

were without merit and due to be dismissed, along with the federal claims. In both

of these appeals, we issued a jurisdictional question relating to the district court’s

exercise of jurisdiction over the matter, after the court’s finding that the Rooker-

Feldman doctrine applied.

       At the outset, we have a duty to review our subject-matter jurisdiction over

this proceeding. Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 410 (11th Cir.

1999). The review of subject-matter jurisdiction is de novo. Id. at 408. If the

Rooker-Feldman doctrine applies to Alyshah’s claims, we lack subject matter

jurisdiction, as did the district court.         See Goodman, 259 F.3d at 1332 (“The

       1
         See Rooker v. Fidelity Trust Co., 263 U.S. 413, 415-16 (1923), and District of Columbia
Court of Appeals v. Feldman, 460 U.S. 462, 476-82 (1983). The Supreme Court recently reiterated
that the doctrine continues to apply in “cases brought by state-court losers complaining of injuries
caused by state-court judgments rendered before the district court proceedings commenced and
inviting district court review and rejection of those judgments.” Exxon Mobil Corp. v. Saudi Basic
Indus. Corp., 544 U.S. 280, 284 (2005).


                                                 4
Rooker-Feldman doctrine places limits on the subject matter jurisdiction of federal

district courts and courts of appeal . . . .” (citation omitted)). We do, however,

have jurisdiction to consider whether the district court’s jurisdictional rulings were

correct. Tamiami Partners, Ltd. ex. rel. Tamiami Dev. Corp. v. Miccosukee Tribe

of Indians of Fla., 177 F.3d 1212, 1221 (11th Cir. 1999). Accordingly, we review

de novo whether the Rooker-Feldman doctrine is applicable to the claims raised by

Alyshah in the district court.

      The Rooker-Feldman doctrine “provides that federal courts, other than the

United States Supreme Court, have no authority to review the final judgments of

state courts.” Siegel v. LePore, 234 F.3d 1163, 1172 (11th Cir. 2000)). “It is well-

settled that a federal district court lacks jurisdiction to review, reverse, or invalidate

a final state court decision.” Dale v. Moore, 121 F.3d 624, 626 (11th Cir. 1997).

We have explained:

        Under the Rooker-Feldman doctrine, the authority to review final
        decisions from the highest court of the state is reserved to the
        Supreme Court of the United States. Federal district courts may not
        exercise jurisdiction to decide federal issues which are inextricably
        intertwined with a state court’s judgment. A district court engages
        in impermissible appellate review when it entertains a claim that the
        litigants did not argue in the state court, but is inextricably
        intertwined with the state court judgment.

Id. (internal citations omitted). Four criteria must be met for the doctrine to apply:

        (1) the party in federal court is the same as the party in state court;

                                            5
           (2) the prior state court ruling was a final or conclusive judgment
           on the merits; (3) the party seeking relief in federal court had a
           reasonable opportunity to raise its federal claims in the state court
           proceeding; and (4) the issue before the federal court was either
           adjudicated by the state court or was inextricably intertwined with
           the state court’s judgment.

Amos v. Glynn County Bd. of Tax Assessors, 347 F.3d 1249, 1266 n.11 (11th Cir.

2003) (citations omitted). A federal claim is “inextricably intertwined” with a state

court judgment if “the federal claims succeed only to the extent that the state court

wrongly decided the issues before it, and, if so, whether the plaintiffs had a

reasonable opportunity to present their federal claims in the state court

proceedings.” Goodman, 259 F.3d at 1332 (citations and internal quotations

omitted).2

       Both of the present cases were “brought by [a] state-court loser[ ]

complaining of injuries caused by state-court judgments rendered before the

district court proceedings commenced and inviting district court review and



       2
          Rooker-Feldman does not prevent district courts from examining facial challenges to the
constitutionality of state laws. See Feldman, 460 U.S. at 482-83, 486; see also Blue Cross and Blue
Shield of Maryland v. Weiner, 868 F.2d 1550, 1554 (11th Cir. 1989) (“Thus, although federal
district courts have jurisdiction over general constitutional challenges, Rooker and Feldman prohibit
such courts from exercising jurisdiction to decide federal issues that are inextricably intertwined
with a state court's judgment."). Thus, to the extent Alyshah challenged the facial constitutionality
of federal immigrations regulations, the district court retained jurisdiction over those claims.
However, Alyshah raises no arguments concerning the district court’s analysis of his facial
challenges and, accordingly, any potential arguments are thereby abandoned. See AT&T Broadband
v. Tech Commc'ns Inc., 381 F.3d 1309, 1320 n.14 (11th Cir. 2004) (citation omitted) (“Issues not
raised on appeal are considered abandoned.”).

                                                 6
rejection of those judgments.” Exxon Mobil, 544 U.S. at 284. After Exxon Mobil,

Rooker-Feldman continues to apply to such cases. Moreover, as examined by the

district court, the four elements for application of the Rooker-Feldman doctrine,

explicated by this Court in Amos, are satisfied. Accordingly, we discern no error

in the district court’s dismissal, for lack of jurisdiction, of the federal claims.

Having concluded that it lacked jurisdiction over the federal claims, however, the

district court should have dismissed, for lack of jurisdiction, Alyshah’s state-law

claims, rather than reaching the merits of those claims.3

        We affirm the district court’s dismissal of Alyshah’s federal claims. We

vacate the district court’s dismissal orders as to Alyshah’s state law-claims and

remand with instructions to dismiss those claims for lack of subject-matter

jurisdiction.

        AFFIRMED, IN PART, AND VACATED AND REMANDED, IN

PART, WITH INSTRUCTIONS.




        3
            To the extent the district court characterized its decision, in No. 06-15512, as based on
“hypothetical jurisdiction” -- that is, the court assumed arguendo the state-law claims were
not barred by Rooker-Feldman --a court may not assume “hypothetical jurisdiction” to decide the
merits of a case despite its lack of jurisdiction. Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83,
94 (1998). “Hypothetical jurisdiction produces nothing more than a hypothetical judgment -- which
comes to the same thing as an advisory opinion, disapproved by [the Supreme] Court from the
beginning.” 523 U.S. at 101.

                                                   7